DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 04/20/2022.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale on 05/16/2022.
Claims have been amended as follows:

Claim 1.  A secure deduplication filter generation system comprising a plurality of secure computation apparatuses connected over a network, wherein
assuming that F denotes an arbitrary field, m denotes an integer of two or more, [[Symbol font/0x61]] denotes a share where [Symbol font/0x61] is securely shared supposing [Symbol font/0x61] to be an arbitrary vector, {{[Symbol font/0x62]}} denotes a share where [Symbol font/0x62] is securely shared supposing [Symbol font/0x62] to be an arbitrary permutation, and v denotes an m-dimensional vector v [Symbol font/0xCE] Fm,
each of the plurality of secure computation apparatuses comprise:
processing circuitry configured to
receive an input of a share [v] of the vector v, such that the vector v is concealed from each of the plurality of secure computation apparatuses, and generate a share {{[Symbol font/0x73]}} of a permutation [Symbol font/0x73] that stably sorts the vector v in ascending order using a share [v] of the vector v;
generate a share [[Symbol font/0x73](v)] of a vector [Symbol font/0x73](v) obtained by applying the permutation [Symbol font/0x73] to the vector v using the share [v] and the share {{[Symbol font/0x73]}};
generate a share [e] of a vector e having 1 as an element corresponding to a certain element when the certain element of the vector [Symbol font/0x73](v) and an element before the certain element are different, and having 0 otherwise using the share [[Symbol font/0x73](v)]; and
generate a share [[Symbol font/0x73]-1(e)] of a vector [Symbol font/0x73]-1(e) obtained by applying an inverse permutation [Symbol font/0x73]-1 of the permutation [Symbol font/0x73] to the vector e using the share [e] and the share {{[Symbol font/0x73]}}.

Claim 2. (Currently Amended) 
[[the]] The secure deduplication filter generation system according to claim 1,
wherein the processing circuitry of the plurality of secure computation apparatuses is further configured to generate a share [v[Symbol font/0x73]-1(e)] of v[Symbol font/0x73]-1(e) using the share [v] and the share [[Symbol font/0x73]-1(e)].

Claim 3. (Canceled) 

Claim 4. (Previously Presented) A secure deduplication filter generation method implemented by a secure deduplication filter generation system including a plurality of secure computation apparatuses connected over a network, wherein
assuming that F denotes an arbitrary field, m denotes an integer of two or more, [[Symbol font/0x61]] denotes a share where [Symbol font/0x61] is securely shared supposing [Symbol font/0x61] to be an arbitrary vector, {{[Symbol font/0x62]}} denotes a share where [Symbol font/0x62] is securely shared supposing [Symbol font/0x62] to be an arbitrary permutation, and v denotes an m-dimensional vector v [Symbol font/0xCE] Fm,
the method comprises performing by processing circuitry of each of the plurality of secure computation apparatuses:
receiving an input of a share [v] of the vector v, such that the vector v is concealed from each of the plurality of secure computation apparatuses, and generating a share {{[Symbol font/0x73]}} of a permutation [Symbol font/0x73] that stably sorts the vector v in ascending order using a share [v] of the vector v;
generating a share [[Symbol font/0x73](v)] of a vector [Symbol font/0x73](v) obtained by applying the permutation [Symbol font/0x73] to the vector v using the share [v] and the share {{[Symbol font/0x73]}};
generating a share [e] of a vector e having 1 as an element corresponding to a certain element when the certain element of the vector [Symbol font/0x73](v) and an element before the certain element are different, and having 0 otherwise using the share [[Symbol font/0x73](v)]; and
generating a share [[Symbol font/0x73]-1(e)] of a vector [Symbol font/0x73]-1(e) obtained by applying an inverse permutation [Symbol font/0x73]-1 of the permutation [Symbol font/0x73] to the vector e using the share [e] and the share {{[Symbol font/0x73]}}.

Claim 5. (Currently Amended) 
[[the]] The secure deduplication filter generation method according to claim 4, further comprising:[[; and]]
generating, by the processing circuitry of each of the plurality of secure computation apparatuses, a share [v[Symbol font/0x73]-1(e)] of v[Symbol font/0x73]-1(e) using the share [v] and the share [[Symbol font/0x73]-1(e)].

Claim 6. (Canceled).


Allowable Subject Matter
Claims 1, 2, 4 and 5 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Ikarashi et al. (US 2016/0321958 A1) teaches a secret sorting is performed at high speed. Permutation data generation generates permutation data. Random ID column generation generates a random ID column so as to generate a random ID column. Secret random permutation performs secret random permutation of a set composed of a random ID column, a key column, and the random ID column  with the permutation data . Flag creation sets a flag by using a key. Order table creation creates an order table  by using the flag. Sort permutation generation step generates sort permutation by using the random ID column, the order table, a post-permutation key column, and a post-permutation random ID column  ( see abstract; paras. [0013] and [0014]).
Kipnis et al. (US 2013/0272521 A1) teaches a method and apparatus for generating, using a meta-secret, a first plurality of cryptographic keys, each cryptographic key associated with a respective key identifier, creating, using the meta-secret, a second plurality of sets of secret-shares, which are capable, by combining all the secrets-shares in any one of the sets together with the respective key identifier, of generating the associated cryptographic key, and performing cryptographic operations using the cryptographic keys (see abstract and [0005; 0010; 0011].
	However, the prior art of record does not teach or render obvious the limitations specific and combination with other limitations: claims 1 and 4 a secure deduplication filter generation system comprising a plurality of secure computation apparatus connected over a network, each of the plurality of secure computation apparatuses comprise:
receive an input of a share [v] of the vector v, such that the vector v is concealed from each of the plurality of secure computation apparatuses, and generate a share {{[Symbol font/0x73]}} of a permutation [Symbol font/0x73] that stably sorts the vector v in ascending order using a share [v] of the vector v;
generate a share [[Symbol font/0x73](v)] of a vector [Symbol font/0x73](v) obtained by applying the permutation [Symbol font/0x73] to the vector v using the share [v] and the share {{[Symbol font/0x73]}};
generate a share [e] of a vector e having 1 as an element corresponding to a certain element when the certain element of the vector [Symbol font/0x73](v) and an element before the certain element are different, and having 0 otherwise using the share [[Symbol font/0x73](v)]; and
generate a share [[Symbol font/0x73]-1(e)] of a vector [Symbol font/0x73]-1(e) obtained by applying an inverse permutation [Symbol font/0x73]-1 of the permutation [Symbol font/0x73] to the vector e using the share [e] and the share {{[Symbol font/0x73]}}.

Dependent claims 2 and 5 are allowed as they depend from the allowable independent claims 1 and 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161